Per Curiam.
Appeal from judgment of conviction of burglary, Minn. St. 1967, § 609.58, subds. 1 and 2 (3). Defendant waived jury trial and, at the close of the evidence, the trial court found him guilty. It is contended that because of intoxication and the effect of drugs he had consumed he was incapable of forming the intent to commit the offense with which he was charged.
There is no dispute that defendant broke into the premises of an implement company, after which he was discovered and apprehended by authorities. The only money left by the proprietor in the cash register consisted of a number of pennies, some of which were found strewn about the floor. When defendant was apprehended, he was found hiding on a shelf about 7 or 8 feet from the floor. The public defender contends *527that he was mentally disturbed and went into the building to commit suicide and not to steal. We have examined the record, giving defendant the full benefit of the provisions of Minn. St. 609.075,1 and conclude that there was ample evidence to support the trial court’s verdict of guilty. State v. Ellingson, 283 Minn. 208, 167 N. W. (2d) 55; State v. Nelson, 285 Minn. 304, 173 N. W. (2d) 349; State v. Doust, 285 Minn. 336, 173 N. W. (2d) 337; State v. O’Donnell, 280 Minn. 213, 158 N. W. (2d) 699.
Affirmed.

 Minn. St. 609.075 provides: “An act committed while in a state of voluntary intoxication is not less criminal by reason thereof, but when a particular intent or other state of mind is a necessary element to constitute a particular crime, the fact of intoxication may be taken into consideration in determining such intent or state of mind.”